On April 23,1971 the court entered an order amending the court’s opinion, findings of fact and conclusion of law entered January 22, 1971 (193 Ct. Cl. 801,437 F. 2d 458), the amendments being incorporated in the report in Volume 193. The order also included the following:
IT IS THEREFORE ORDERED that judgment be and the same is entered for the plaintiffs, in the claim set forth in Paragraph 10 of the petition, as amended, in the amount of six million sixty-six thousand six hundred sixty-eight dollars and seventy-eight cents ($6,066,-668.78), plus interest thereon, not as interest but as a part of just compensation, at the rate of 5 percent per annum from January 1,1912 to January 1,1934, and at the rate of 4 percent per annum thereafter until paid.